DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:  
Claim 1: - - a removable smoothing element; and [[a]]said removable smoothing element having a flat surface with an abrasive area.
The original recitation of “a smoothing element” followed by “a removable smoothing element” implied two different smoothing elements, of which there is no support within the drawings and specification. Please see the amended claim language as the interpretation for examination purposes and clarity. 
Claims 2-9 are dependent upon claim 1 and similarly considered objected to. 

Claim 5: - - and further comprises a backstop at a distance equal to the length of the smoothing element form [[the]]a front of the cavity.
Since it’s the initial recitation, “front” should be preceded by “a” to establish antecedent basis. 

Claim 7: - - such that [[a]]said screw - - 
“a screw” has already been recited. Recitation of another “a screw” would imply a second screw, of which there is no support within the drawings and specification. Please see the amended claim language as the interpretation for examination purposes and clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massuro (US Patent No. 8051518).
In regards to claim 1, Massuro discloses
A utility knife (combination tool 10, fig. 1-4), the utility knife (combination tool 10, fig. 1-4) comprising: 
a first end (first end portion 20, fig. 1-3) housing a blade (blade 46, fig. 3); 
a middle grip section (first side 12, second side 14, third side 16 and fourth side 18, fig. 1-4); 
a second opposing end (second end portion 22, fig. 1-4) having a grooved cavity (channel 30, fig. 1, 3 and 4) structured to receive and hold a removable smoothing element (rasp or file 28, fig. 1, 3 and 4); and 
[[a]]said removable smoothing element (rasp or file 28, fig. 1, 3 and 4) having a flat surface with an abrasive area (column 4 lines 33-44: In this one preferred embodiment, rasp 28 is an elongate thin piece of sheet metal that approximates a planar shaped bar with an outwardly directed first side or face that is a cutting surface and an opposed second side that is inwardly directed. Rasp 28 can have any shape such as a "half round" or flat, for example. Similarly, rasp 28 can have any level of coarseness or have cutting edges in one or both longitudinal directions. In this preferred embodiment, rasp 28 includes a plurality of three-dimensional folds on the surface of the blade that define a plurality of apertures with extended pointed projections configured for cutting in a single direction.)

    PNG
    media_image1.png
    412
    600
    media_image1.png
    Greyscale


In regards to claim 2, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 1, wherein the abrasive area (column 4 lines 33-45) of the smoothing element (rasp or file 28, fig. 1, 3 and 4) comprises one or more spikes (column 4 lines 41-44: rasp 28 includes a plurality of three-dimensional folds on the surface of the blade that define a plurality of apertures with extended pointed projections configured for cutting in a single direction)  in an array (see fig. 3 and 4).
In regards to claim 3, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 1, wherein the smoothing element (rasp or file 28, fig. 1, 3 and 4) is a flat piece of rigid material (column 4 lines 33-35: this one preferred embodiment, rasp 28 is an elongate thin piece of sheet metal that approximates a planar shaped bar.)

In regards to claim 4, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 3, wherein the grooved cavity (channel 30, fig. 1, 3 and 4) comprises a slot (slots 35a, 35b, fig. 3 and 4) having dimensions matching the smoothing element (rasp or file 28, fig. 1, 3 and 4) and further comprises two ridges (see annotated fig. 4) which overhang opposing sides of the smoothing element (rasp or file 28, fig. 1, 3 and 4) when in place in the utility knife (combination tool 10, fig. 1-4).

    PNG
    media_image2.png
    400
    783
    media_image2.png
    Greyscale


In regards to claim 5, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 3, wherein the grooved cavity (channel 30, fig. 1, 3 and 4) comprises a slot (slots 35a, 35b, fig. 3 and 4) having dimensions matching the smoothing element (rasp or file 28, fig. 1, 3 and 4), and further comprises a backstop (see annotated fig. 3 and 4) at a distance equal to the length (see annotated fig. 3 and 4) of the smoothing element (rasp or file 28, fig. 1, 3 and 4) form [[the]]a front of the cavity (see annotated fig. 3 and 4).

    PNG
    media_image3.png
    776
    964
    media_image3.png
    Greyscale


In regards to claim 6, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 3, wherein the smoothing element (rasp or file 28, fig. 1, 3 and 4) further comprises an attachment element (second end portion 28b, fig. 3) along a first edge (first side 28c, fig. 3) of the flat piece (column 4 lines 33-45).

In regards to claim 11, Massuro discloses
A utility knife (combination tool 10, fig. 1-4), the utility knife (combination tool 10, fig. 1-4) comprising: 
a first end (first end portion 20, fig. 1-3) housing a blade (blade 46, fig. 3); 
a middle grip section (first side 12, second side 14, third side 16 and fourth side 18, fig. 1-4); 
a second opposing end (second end portion 22, fig. 1-4) having inset therein a flat surface (column 4 lines 33-45) with an abrasive area (column 4 lines 33-45) comprising a plurality of spikes (column 4 lines 41-44) extending from the surface (column 4 lines 33-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Massuro (US Patent No. 8051518).
In regards to claim 7, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 6, wherein the attachment element (second end portion 28b, fig. 3) having a first opening (aperture in connector 38, fig. 3 and 4; column 6 lines 24-25) for a screw (column 6 lines 23-24: standards means such as a threaded fastener that extends through), and the grooved cavity (channel 30, fig. 1, 3 and 4) further comprises a second opening (aperture 33, fig. 3, 4) having matching dimensions to the first opening (column 6 lines 24-25) such that [[a]]said screw (column 6 lines 23-24) may be inserted through both openings to bind (column 6 lines 19-21:  In this one preferred embodiment of connector 38, channel floor 32 includes an aperture 33 and connector 38 abuts second end portion 28b to secure rasp 28 in channel 30) the smoothing element (rasp or file 28, fig. 1, 3 and 4) in place in the grooved cavity (channel 30, fig. 1, 3 and 4). 
Massuro fails to recited that the attachment element “is in the form of an extended portion” of the smoothing element. 
However Massuro does recite a connector 38, that abuts the end portion (28b) and has all the structure and function recited in the claim. Pursuant MPEP 2144.04(V)(B), it has been held obvious over the prior art that the use of a one piece construction would be merely a matter of obvious engineering choice. If the connector (38) were integrated into a single piece with the end portion(28b), it would accomplish the same function. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Massuro (US Patent No. 8051518) in view of Fritz et al. (US Patent No. 6863596)
In regards to claim 8, Massuro discloses
A utility knife (combination tool 10, fig. 1-4) according to claim 3, wherein the rigid material (column 4 lines 33-45) of the smoothing element (rasp or file 28, fig. 1, 3 and 4).
Massuro fails to disclose the rigid material being “aluminium.” However, Fritz teaches “Typically, the abrasive particles have a moh's hardness of at least 5, 6, 7, 8, 9, or even 10. Suitable abrasive grains include fused aluminum oxide (including white fused alumina, heat-treated aluminum oxide and brown aluminum oxide), silicon carbide, boron carbide, titanium carbide, diamond, cubic boron nitride, garnet, fused alumina-zirconia, and sol-gel-derived abrasive particles, and the like (column 14 line 66 – column 15 line 5.” Fritz, while dealing with abrasive discs Massuro and Fritz are considered to be analogous to the claimed invention because they are in the same field of apparatuses that employ a rugged surface for the purpose of abrading. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massuro to incorporate the teachings of Fritz and employ the use of aluminum in the material of the abrading structure, which in Massuro’s case would be the smoothing element. Fritz teaches that the use of such material allows for effective abrading of “workpieces such as aluminum and aluminum alloys, carbon steels, mild steels, tool steels, stainless steel, hardened steel, brass, titanium, glass, ceramics, wood, wood-like materials, plastics, paint, painted surfaces, organic coated surfaces and the like (column 15 lines 37-43).” Smoothing elements employing this material would be affective against a plurality of blade materials and other workpieces.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Massuro (US Patent No. 8051518) in view of Hirai (US Patent No. 8943698). 
In regards to claim 9, Massuro discloses
A utility knife according to claim 1, wherein the smoothing element (rasp or file 28, fig. 1, 3 and 4) comprises a flat piece of rigid material (column 4 lines 33-45) shaped to slot into the grooved cavity (channel 30, fig. 1, 3 and 4).
Massuro fails to disclose “set into a frame, the frame being” shaped to slot into the grooved cavity. However, Hirai teaches a kitchen knife (1) with a main handle (11) that has a locking space (13) set in the handle that is able to receive a locking part (21) which houses flat whetstones (24) in a whetting groove (23). 

    PNG
    media_image4.png
    520
    522
    media_image4.png
    Greyscale

 Massuro and Hirai are considered to be analogous to the claimed invention because they are in the same field of knives with handles that have recesses to receive removable smoothing and sharpening elements within. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massuro to incorporate the teachings of Hirai and provide a frame like the locking part taught by Hirai as a vehicle for moving the smoothing element,  and so “a user can easily and quickly take the sharpener out of the handle while holding the sharpener with the fingers on the finger grips (Hirai column 7 lines 55-57).” Further, by providing a frame for gripping, the user has a surface to engage their fingers with away from the blades, spikes, or other means of sharpening on the smoothing element, preventing the possibility for injury and providing the user with a safe and conformable experience for the user.

In regards to claim 10, Massuro discloses
An attachment for a utility knife (combination tool 10, fig. 1-4), the attachment comprising a smoothing element (rasp or file 28, fig. 1, 3 and 4) in the form of a flat piece of rigid material (column 4 lines 33-44: In this one preferred embodiment, rasp 28 is an elongate thin piece of sheet metal that approximates a planar shaped bar with an outwardly directed first side or face that is a cutting surface and an opposed second side that is inwardly directed. Rasp 28 can have any shape such as a "half round" or flat, for example. Similarly, rasp 28 can have any level of coarseness or have cutting edges in one or both longitudinal directions. In this preferred embodiment, rasp 28 includes a plurality of three-dimensional folds on the surface of the blade that define a plurality of apertures with extended pointed projections configured for cutting in a single direction), the flat piece of rigid material having a flat surface with an abrasive area comprising a plurality of spikes extending from the surface (column 4 lines 41-44).
Massuro fails to disclose “set into a frame.” However, Hirai teaches a kitchen knife (1) with a main handle (11) that has a locking space (13) set in the handle that is able to receive a locking part (21) which houses flat whetstones (24) in a whetting groove (23). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massuro to incorporate the teachings of Hirai and provide a frame like the locking part taught by Hirai as a vehicle for moving the smoothing element,  and so “a user can easily and quickly take the sharpener out of the handle while holding the sharpener with the fingers on the finger grips (Hirai column 7 lines 55-57).” Further, by providing a frame for gripping, the user has a surface to engage their fingers with away from the blades, spikes, or other means of sharpening on the smoothing element, preventing the possibility for injury and providing the user with a safe and conformable experience for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray (US Patent No. 2295859) teaches a sharpener, which is detachably retained in the butt of a knife handle and in which the sharpener forms a continuation of the knife handle. Another object is to provide a sharpener that will be of assistance to the knife when the latter is manipulated during cutting, by reason of the balance provided to the knife by the weight and position of the sharpener.
Yahav (US Patent No. 7018281) teaches a sharpening apparatus of the present invention preferably comprising a hand sharpener that may be assembled or mounted on the knife
Noorzai (US PG Pub No. 20150342412) teaches a multifunctional kitchen tool that provides a plurality of retractable tools, a plurality of foldaway tools, and a plurality of detachable tools for performing various kitchen-related activities.
Feliciano (US Patent No. 7003833) teaches a tool assembly including a handle and a plurality of tools mounted to the handle. Several of the tools can be rotated between a closed position and an open position relative to the handle. The tools include a utility knife, a keyhole saw, a pry bar and a punch. Additionally, the tool assembly includes a recessed rasp for trimming an edge of a sheet of gypsum board.
Steinman et al. (US Patent No. 5519908) teaches a combination tool having a knife blade, a rasping blade and a knife blade sharpener combined into a single handle member.
Tobey (US Patent No. 3835598) teaches a grinding tool with abrasion elements protruding from a flat surface. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723